DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claim 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10803754 B2 (hereinafter ‘754) in view of Scarlatti et al. (“Scarlatti”) (US 20100246492 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claim 1 of ‘754
	An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, at the apparatus, which is coupled with a first aircraft, flight data for a second aircraft from a terrestrial server or a satellite, wherein the flight data is received using a first communication link of a first wireless network; determine, based at least in part on the flight data for the second aircraft, a transmission beam 



Claim 1 of ‘754 teaches the steps as claimed in claim 1 of the instant application but does not teach these steps performed on an apparatus however Scarlatti teaches An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the steps of mesh network setup [¶0071-73 aircraft and aircraft hardware including processor memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus performing the method of ‘754. In ‘754 there is recited the steps and it would have been obvious to implement these steps on the claimed apparatus as in Scarlatti ¶0071-73 who teaches this hardware as is known in conventional art for setting up a connection between devices as in ¶007 for the purpose of routing messages from source to destination in mobile ad hoc network and maintaining a configuration of links in this network of aircrafts. 
Claim 2 of the instant application is rejected by claim 3 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.

Claim 4 of the instant application is rejected by claim 5 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 5 of the instant application is rejected by claim 6 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 6 of the instant application is rejected by claim 7 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 7 of the instant application is rejected by claim 9 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 8 of the instant application is rejected by claim 10 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 9 of the instant application is rejected by claim 11 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 10 of the instant application is rejected by claim 12 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 11 of the instant application is rejected by claim 14 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 12 of the instant application is rejected by claim 16 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 13 of the instant application is rejected by claim 19 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.
Claim 14 of the instant application is rejected by claim 20 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 1.

Claim 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10803754 B2 (hereinafter ‘754) in view of Scarlatti et al. (“Scarlatti”) (US 20100246492 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 15 of Instant Application
Claim 23 of ‘754
An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, at the apparatus, which is coupled with a first aircraft, flight data for a second aircraft from a terrestrial server or a satellite, wherein the flight data is received using a first communication link of a first wireless network; determine, based at least in part on the flight data for the second aircraft, a reception beam pattern indicating a plurality of beam directions that are arranged to detect a transmission from the second aircraft and a quantity of times a reception beam is to be activated in each of the plurality of beam directions, wherein the quantity of times is more than one for at least one beam direction; receive a directional transmission beam transmitted by the second aircraft using at least one directional reception beam of a plurality of directional reception beams, wherein each directional reception beam of the plurality of directional reception beams is activated in a beam direction 



Claim 23 of ‘754 teaches the steps as claimed in claim 15 of the instant application but does not teach these steps performed on an apparatus however Scarlatti teaches An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the steps of mesh network setup [¶0071-73 aircraft and aircraft hardware including processor memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus performing the method of ‘754. In ‘754 there is recited the steps and it would have been obvious to implement these steps on the claimed apparatus as in Scarlatti ¶0071-73 who teaches this hardware as is known in conventional art for setting up a connection between devices as in ¶007 for the purpose of routing messages from source to destination in mobile ad hoc network and maintaining a configuration of links in this network of aircrafts. 
Claim 16 of the instant application is rejected by claim 25 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 15.
Claim 17 of the instant application is rejected by claim 26 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 16.

 Claim 19 of the instant application is rejected by claim 28 of ‘754 in view of Scarlatti, see rationale for combination as in the rejection of claim 15.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10803754 B2 (hereinafter ‘754) in view of Scarlatti et al. (“Scarlatti”) (US 20100246492 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 20 of Instant Application
Claim 29 of ‘754
An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive air traffic information from a plurality of aircraft using a wireless network; identify a first aircraft from the plurality of aircraft as a node to establish one or more second communication links of a second wireless network directly with at least one of the plurality of aircraft; identify a second aircraft from the plurality of aircraft for the first aircraft to attempt to communicate with based at least in part on a position of the first aircraft and the second aircraft; determine, based at least in part on air traffic information for the second aircraft, a transmission beam pattern for the first aircraft having at least one beam direction to be used for finding the second aircraft, wherein the 



Claim 29 of ‘754 teaches the steps as claimed in claim 20 of the instant application but does not teach these steps performed on an apparatus however Scarlatti teaches An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the steps of mesh network setup [¶0071-73 aircraft and aircraft hardware including processor memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus performing the method of ‘754. In ‘754 there is recited the steps and it would have been obvious to implement these steps on the claimed apparatus as in Scarlatti ¶0071-73 who teaches this hardware as is known in conventional art for setting up a connection between devices as in ¶007 for the purpose of routing messages from source to destination in mobile ad hoc network and maintaining a configuration of links in this network of aircrafts. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY L VOGEL/Primary Examiner, Art Unit 2478